PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ornella Zovi, et al. 
Application No. 16/344,268
Filed: April 23, 2019
For: SELF-ADHESIVE COMPOSITION FOR COATING METAL SURFACES

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition, filed July 21, 2022, to revive the above-identified application 
under the provisions of 37 CFR 1.137(a).  

The petition is GRANTED.

The application became abandoned for failure to timely file a proper reply to the final Office action mailed November 5, 2021 which set a three (3) month shortened statutory period for reply. A three (3) month extension of time pursuant to 37 CFR 1.136(a) was obtained-. Accordingly, the application became abandoned by statute on May 6, 2022. The present application, which is a national stage entry of an international application, had not met the requirement of 35 U.S.C. 371(c)(4) in that a compliant inventor’s oath or declaration had been filed for each named inventor prior to the filing of the Request for Continued Examination (RCE) on May 4, 2022. A Notice of Abandonment was mailed June 8, 2022. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an Oath/Declarations and Request for Continued Examination (RCE), and fee of $1,360.00, (2) the petition fee of $1,480.00; and (3) a proper statement of unintentional delay.

This application is being referred to Technology Center AU 1759 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the undersigned at (571)
272-1058. All other inquiries concerning either the examination or status of the application should be directed to the Technology Center.
   

/Angela Walker/
Angela Walker
Paralegal Specialist
Office of Petitions